Case 4:18-cv-01238 Document 81 Filed on 05/21/20 in TXSD Page 1 of 2
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                                May 21, 2020
                                                                             David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        MARK ARMSTRONG et            §   CIVIL ACTION NO.
        al,                          §   4:18-cv-01238
                 Plaintiffs,         §
                                     §
                                     §
               vs.                   §   JUDGE CHARLES ESKRIDGE
                                     §
                                     §
        WING ENTERPRISES             §
        INC,                         §
                 Defendant.          §

                                   ORDER

            Defendant Wing Enterprises Inc objects to an order of the
       Magistrate Judge compelling it to produce limited information
       about its net worth with respect to the product alleged to be
       defective in this products-liability diversity action. Dkt 68.
            The present dispute concerns the extent to which Texas Civil
       Remedies & Practice Code § 41.0115 pertains to discovery
       conducted in federal court under the Federal Rules of Civil
       Procedure. Plaintiffs Mark Armstrong and Erika Armstrong filed
       their motion to compel net worth discovery in July 2019. Dkt 15.
       The Magistrate Judge held a hearing on this motion in February
       2020. Dkt 64 (minute entry order), Dkt 68-3 (hearing transcript).
       She there granted the motion in part. On March 4, 2020 this
       Court issued a temporary stay of this order pending the Court’s
       ruling on Wing Enterprises’s objections. Dkt 69.
            When reviewing an objection to a nondispositive ruling by a
       magistrate judge, the district court “must consider timely
       objections and modify or set aside any part of the order that is
       clearly erroneous or is contrary to law.” FRCP 72(a); 28 USC §
       636(b)(1)(A); see also DHI Group Inc v Kent, 2019 WL 1958390,
       *2 (SD Tex).
Case 4:18-cv-01238 Document 81 Filed on 05/21/20 in TXSD Page 2 of 2




            The Court has reviewed the pleadings, the record, the
       objections, and the applicable law. No clear error appears in the
       subject order. It is also not contrary to law. The Magistrate Judge
       cited Fifth Circuit authority resolving an analogous issue, along
       with a recent federal district court decision dealing directly with
       § 41.0115. See Passmore v Baylor Healthcare, 823 F3d 292 (5th Cir
       2016); Hanan v Crete Carrier Corp, 2019 WL 5837950 (ND Tex);
       Dkt 68-3 at 5–6.
            Wing Enterprises’s objections are OVERRULED.
            Wing Enterprises also asks this Court to stay the subject
       discovery until its ruling on the pending motion for summary
       judgment, which could terminate this action on substantive
       grounds wholly unrelated to this disputed category of
       information. Dkt 68 at 24–25. This case has been previously
       referred to the Magistrate Judge for all pretrial proceedings.
       Dkt 54. Any further disputes on the scope or timing of the
       compelled discovery must be addressed to the Magistrate Judge.
       But the Court finds that Wing Enterprises should have the
       opportunity to make its request to the Magistrate Judge.
            The temporary stay on the subject discovery is CONTINUED
       until such time that the Magistrate Judge can resolve a request
       that compliance await decision on the pending summary
       judgment motion. Wing Enterprises must bring any such request
       within ten days of this Order, or the stay will expire.
            SO ORDERED.


           Signed on May 21, 2020, at Houston, Texas.



                                    Hon. Charles Eskridge
                                    United States District Judge




                                       2
